EXHIBIT 99.1 Internet Gold Reports its Financial Results for the First Quarter of 2015 - Dividend is expected from B Communications in June 2015 - Ramat Gan, Israel – May 21, 2015 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Select Market and TASE: IGLD) today reported its financial results for the quarter ended March 31, 2015. Internet Gold’s primary holding is its controlling interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ). Dividend from B Communications: On May 21, 2ommunications' board of directors declared a cash dividend in the amount of NIS 67 million ($17 million) or NIS 2.24 ($0.56) per share. On June 16, 2015 Internet Gold is expected to receive its distributive share totaling approximately NIS 45 million ($11 million). Bezeq’s Results: For the first quarter of 2015, the Bezeq Group reported revenues of NIS 2.2 billion ($546 million) and operating profit of NIS 636 million ($160 million). Bezeq’s EBITDA for the first quarter totaled NIS 953 million ($239 million), representing an EBITDA margin of 43.8%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 463 million ($116 million). Bezeq's cash flow from operating activities during the period totaled NIS 961 million ($241 million). Cash and Debt Position: As of March 31, 2015,Internet Gold’s unconsolidated cash and cash equivalents and short term investments totaled NIS 295 million ($74 million), its unconsolidated gross debt was NIS 1.1 billion ($282 million) and its unconsolidated net debt was NIS 826 million ($208 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) March 31, March 31, December 31, NIS NIS US$ NIS Short term liabilities 50 82 Long term liabilities Total liabilities Cash and cash equivalents 74 Total net debt (1)Does not include the consolidated balance sheet of B Communications and its subsidiaries. Internet Gold's Cash Management: Internet Gold manages its cash balances according to an investment policy that was approved by its board of directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to Internet Gold's investment policy approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On March 25, 2015, the Board of Directors of Bezeq resolved to recommend to the general meeting of shareholders the distribution of a cash dividend of NIS 844 million ($212 million). On May 6, 2015, Bezeq's shareholders approved the dividend distribution and on May 27, 2015, B Communications’ will receive its share of the dividend distribution of approximately NIS 259 million ($65 million). Internet Gold’s First Quarter Consolidated Financial Results Internet Gold's consolidated revenues for the first quarter of 2015 totaled NIS 2,174 million ($546 million), a 5.9% decrease compared with NIS 2,311 million reported in the first quarter of 2014. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. Internet Gold's consolidated operating income for the first quarter of 2015 totaled NIS 505 million ($127 million), a 4.9% decrease compared with NIS 531 million reported in the first quarter of 2014. Internet Gold's consolidated net income for the first quarter of 2015 totaled NIS 302 million ($76 million), compared with NIS 31 million reported in the first quarter of 2014. Internet Gold’s First Quarter Unconsolidated Financial Results As of March 31, 2015 Internet Gold held approximately 67% of B Communications outstanding shares. Accordingly, Internet Gold's interest in B Communications’ net income for the first quarter of 2015 totaled NIS 32 million ($8 million), compared with its share in B Communications' net loss of NIS 138 million in the first quarter of 2014. Internet Gold’s unconsolidated net financial expenses for the first quarter of 2015 totaled NIS 3 million ($1 million) compared with NIS 5 million in the first quarter of 2014. These expenses consist of NIS 9 million ($2 million) of interest and CPI linkage expenses related to Internet Gold’s publicly-traded debentures and were partially offset by NIS 6 million ($2 million) of financial income generated by short term investments. Internet Gold's net income attributable to shareholders for the first quarter of 2015 totaled NIS 28 million ($7 million) compared with a loss attributable to its shareholders of NIS 144 million in the first quarter of 2014.The Company’s loss in the first quarter of 2014 is attributable to B Communications’ NIS 83 million non-cash, net expenses related to the revaluation of the CCS hedge transactions associated with its Senior Secured Notes, and the NIS 183 million one-time expenses relating to the early repayment of its loans incurred to acquire the controlling interest in Bezeq and the early redemption of all its outstanding Series A Debentures. In millions Convenience translation into Quarter ended U.S. dollars Year ended March 31, (Note A) December 31, NIS NIS US$ NIS Revenues - Financial expenses, net (5
